DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

REASONS FOR ALLOWANCE
3.  	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Mushkatblat (US 2012/0311635 A1) teaches A system comprising: a network interface; at least one processor; and at least one non-transitory computer-readable medium storing program instructions that are executable by the at least one processor such that the system is configured to perform functions (“Control circuitry 304 may be based on any suitable processing circuitry 306 such as processing circuitry based on one or more microprocessors, microcontrollers, digital signal processors, programmable logic devices, etc. In some embodiments, control circuitry 304 executes instructions for a media guidance application stored in memory (i.e., storage 308). In client-server based embodiments, control circuitry 304 may include communications circuitry suitable for communicating with a guidance application server or other networks or servers. Communications circuitry may include a cable modem, an integrated services digital network (ISDN) modem, a digital subscriber line (DSL) modem, a telephone modem, or a wireless modem for communications with other equipment. Such communications may involve the Internet or any other suitable communications networks or paths (which is described in more detail in connection with FIG. 4).” [0035]) Mushkatblat also teaches causing, via the network interface, a first device to display a first graphical user interface comprising (i) graphical representations of each media playback system in a particular group that includes multiple media playback systems (“user may control the control circuitry 304 using user input interface 310. User input interface 310 may be any suitable user interface, such as a remote control, mouse, trackball, keypad, keyboard, touch screen, touch pad, stylus input, joystick, voice recognition interface, or other user input interfaces. Display 312 may be provided as a stand-alone device or integrated with other elements of user equipment device 300.” [0048] “Control circuitry 304 may receive a user selection of a group member that is sharing interactive program guide information. In response, control circuitry 304 may request interactive media guidance application information from the media equipment device corresponding to the selected group member. Control circuitry 304 may receive the interactive media guidance application information and may compare the received guide information with locally stored interactive media guidance application information that is associated with the media equipment device of the requesting user. The user of the media equipment device that is accessing the media equipment device locally is referred to above and below as the first user and the media equipment device the first user is accessing is referred to as the first media equipment device. This nomenclature is used for illustration purposes only. It should be understood that the terms "other users" and "other members" refer to either an individual media equipment device, user or member of a group or a subset of the group (e.g., a household that includes multiple media equipment devices).” [0037]) Mushkatblat further teaches graphical representations of one or more first playback queues, (“when a media asset being scheduled for recording is the only change after a first time the first media equipment device receives the media guidance application information from the second media equipment device, the second media equipment device may only transmit the information indicating the media asset that was selected for recording. Control circuitry 304 may update the media guidance application information that is associated with the second user in storage 308 with the updated information.” [0046] “Display 312 may be one or more of a monitor, a television, a liquid crystal display (LCD) for a mobile device, or any other suitable equipment for displaying visual images. In some embodiments, display 312 may be HDTV-capable. Speakers 314 may be provided as integrated with other elements of user equipment device 300 or may be stand-alone units. The audio component of videos and other media content displayed on display 312 may be played through speakers 314. In some embodiments, the audio may be distributed to a receiver (not shown), which processes and outputs the audio via speakers 314.” [0048]) Prior art by Oliver et al. (US 2013/0191454 A1) teaches causing, via the network interface, a second device to display a second graphical user interface comprising (i) graphical representations of a subset of the media playback systems in the particular group; (“The exemplary systems and methods described herein may provide attendees of an event at an event premises with a collaborative, automated, and/or social experience related to music played at the event. For example, event attendees and/or attendee devices may be able to participate in populating a collaborative event playlist with songs to which the attendees have access rights (e.g., songs included in the attendees' personal music libraries) for playback at the event in accordance with the playlist.” [0013] “while FIG. 1 shows each media device 102 locally storing the music library 110 of the user 108 associated with the media device 102 such that the music library 110 may be locally accessed by the media device 102, alternatively or additionally, a media device 102 may be configured to access the associated user's 108 music library 110 from a remote source, such as over a wide area network (e.g., the Internet, a satellite media broadcast network (e.g., an XM radio network), etc.)) from a server device associated with a cloud-based media management service and/or media content service provided by a service provider.” [0025]) Oliver also teaches graphical representations of one or more second playback queues, (“playlist 202 may include songs that are selected for inclusion in playlist 202 based on multiple different music libraries 110 (e.g., based on one or more attributes of music libraries 110 and/or songs included in music libraries 110) and/or based on input provided by one or more users 108 of one or more media devices 102 (e.g., input requesting that a song be added to playlist 202 and/or input indicated a vote to add a song to or to block or remove a song from playlist 202). The collaborative nature of playlist 202 may facilitate creation and playback of songs designed to provide a certain vibe at an event. The vibe may be selected and created based at least in part of attributes of music libraries 110 associated with users 108 attending the event and/or based on collaborative playlist input provided by user 108s attending the event, such as described herein.” [0029] “Moderator 410 may utilize a user interface provided by moderator device 404 to define one or more parameters for playlist 408, which parameters may be used by moderator device 404 to selectively choose songs to add and/or not to add to playlist 408 and/or to control participants in playlist 408. Examples of such parameters may include a playlist vibe (e.g., a "techno dance" vibe, a "romantic" vibe, a "sophisticated" vibe, a "1990's gangster rap" vibe, etc.), a playlist tempo (e.g., an "upbeat," "rhythmic," or "slow" tempo), a playlist mood (e.g., a "happy," "carefree," or "intense" mood), a music genre (or set of genres), a music artist (or set of artists), a song lyric (e.g., a certain word and/or other lyric included in a song), user and/or device identifiers for users and/or devices allowed and/or blocked from participating in playlist 408, and/or any other parameters that may be used to select songs for a playlist based on one or more attributes of the songs and/or to control playlist participants.” [0038]) Claims 11 and 20 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “receiving, via the network interface from the first device, data representing instructions to grant playback permission to the non-owner account for the second media playback system, wherein the owner account has playback permission for each media playback system in the particular group; and modifying configuration data for the second media playback system to permit the non-owner account to modify the one or more second playback queues for the second media playback system according to the grant of playback permission.” Claims 11 and 20 are similar in scope to claim 1, and they are allowed under similar rationale.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619